Exhibit 10.1

AMENDMENT 2014-1
NORDSTROM 401(k) PLAN & PROFIT SHARING
(2008 Restatement)


The Nordstrom 401(k) Plan & Profit Sharing (the “Plan”) is hereby amended
pursuant to Plan Section 13.1-3 to increase the deferral limit that applies to
Highly Compensated Employees to 16% from 15%, as follows:


1.    Section 5.2-1 Deferral Amount is deleted in its entirety and replaced with
the following, effective upon execution of this Amendment 2014-1:


“Deferral Amount. Each Participant who is a Non-Highly Compensated Employee may
elect to defer a portion of his or her Compensation for any Plan Year in a whole
percentage between one percent (1%) and fifty percent (50%). Effective for Plan
Years ending on and after December 31, 2014, each Participant who is a Highly
Compensated Employee may elect to defer a portion of his or her Compensation for
any Plan Year in a whole percentage between one percent (1%) and sixteen percent
(16%). However, no Participant shall be permitted to have Elective Deferral
Contributions made to this Plan, or any other qualified plan maintained by the
Employer during any taxable year, in excess of the dollar limitation contained
in Code § 402(g) in effect at the beginning of such taxable year, except to the
extent permitted under Section 5.2-3 of the Plan and Code § 414(v) relating to
Catch-up Contributions. The Plan Administrator may, at any time, reduce the
Elective Deferral Contributions for any Participant if it determines that
reduction is necessary in order to avoid exceeding the limits imposed by this
subsection or Article VI. Notwithstanding the foregoing to the contrary, and
subject to the 16% limitation described above, for Eligible Employees who
previously were participants in the Perfect Fit 401(k) Plan and first became
Eligible Employees following the transfer of their employment from Hautelook to
the Company on or about December 22, 2013, such individual’s deferral elections,
if any, under the Perfect Fit 401(k) Plan in effect as of December 22, 2013
shall be treated as deferral elections under this Plan, starting effective
January 1, 2014.”


IN WITNESS WHEREOF, pursuant to proper authority, this Amendment 2014-1 has been
executed on behalf of the Company this ________ day of ________________, 2014.


                    
NORDSTROM, INC.






By:                            
Title:    Executive Vice President
Human Resources and Diversity Affairs




